               DISTRICT COURT OF THE VIRGIN ISLANDS
               DIVISION OF ST. THOMAS AND ST. JOHN

WILNICK DORVAL,                 )
                                )
               Plaintiff,       )
                                )
               v.               )     Civil No. 2018-29
                                )
SAPPHIRE VILLAGE CONDOMINIUM    )
ASSOCIATION, BERNARD            )
VANSLUYTMAN, JOANNE LEVESQUE,   )
CLARENCE LEVESQUE, LOURDES      )
CORDERO, THOMAS CORDERO, SIDNEY )
JARVIS, NICHOLAS OVERMEYER,     )
RICHARD W. O’DELL, MICHELE      )
LANGE, TODD FARRAND, NORA       )
IBRAHIM, SARAH WHITE, ELLEN     )
HANSEN, MICHAEL BAIRD, MATTHEW  )
SWOPE, MARK MAROLF, MADLON      )
JENKINS RUDZIAK, JAMES          )
KOULOURIS, MOUSSA MUSTAFA,      )
CLAUDIA WOLDOW                  )
                                )
               Defendants.      )

APPEARANCES:

Wilnick Dorval
St. Thomas, U.S.V.I.
     Pro se plaintiff,

Michael E. Fitzsimmons
Stryker, Duensing, Casner & Dollison
St. Thomas, U.S.V.I.
     For Sapphire Village Condominium Association, Sidney
     Jarvis, and Michael Baird,

Bernard M. Vansluytman
St. Thomas, U.S.V.I.
     Pro se defendant,

John H. Benham, III
St. Thomas, U.S.V.I.
     For Joanne Levesque,
Dorval v. Sapphire Village Condominium Owners Association, et al
Civ. No. 2018-29
ORDER
Page 2

Carol Ann Rich
Dudley & Rich
St. Thomas, U.S.V.I.
     For Lourdes Cordero and Thomas Cordero,

Andrew Simpson
Law Offices of Andrew Simpson
St. Croix, U.S.V.I.
     For Sapphire Village Condominium Owners Association, Sidney
     Jarvis, Michael Baird, Nicholas Overmeyer, Todd Farrand,
     and Michele Lange,

Matthew Swope
Nora Ibrahim
Moussa Mustafa
Sara White
Ellen Hansen
James Koulouris
Madlon Jenkins-Rudziak
Claudia A. Woldow
     Pro se defendants.


                                    ORDER

GÓMEZ, J.

     Before the Court is the Complaint filed by Wilnick Dorval.

                   I.    FACTUAL AND PROCEDURAL HISTORY

     On May 22, 2018, Wilnick Dorval (“Dorval”) commenced this

civil action by filing a complaint in this Court. The Complaint

names 21 defendants: Sapphire Village Condominium Association,

Bernard Vansluytman, Joanne Levesque, Clarence Levesque, Lourdes

Cordero, Thomas Cordero, Sidney Jarvis, Nicholas Overmeyer,

Richard W. O’Dell, Michele Lange, Todd Farrand, Nora Ibrahim,

Sarah White, Ellen Hansen, Michael Baird, Matthew Swope, Mark
Dorval v. Sapphire Village Condominium Owners Association, et al
Civ. No. 2018-29
ORDER
Page 3

Marolf, Madlon Jenkins-Rudziak, James Koulouris, Moussa Mustafa,

and Claudia Woldow.

     On March 4, 2019, the Court noted that the docket contained

no proof of service on Richard O’Dell, Mark Marolf, Matthew

Swope, Nora Ibrahim, Moussa Mustafa, Ellen Hansen, or James

Koulouris (collectively referred to as the “unserved

defendants”). The Court ordered Dorval to file proof of service

on the unserved defendants or show cause as to why this action

should not be dismissed as to those defendants for lack of

timely service by March 8, 2019.

     On March 5, 2019, Dorval filed a motion seeking leave to

serve the unserved defendants. Dorval asserted that after asking

“Carol Mertens, Office Coordinator, and Gary Mertens, General

Property Manager, at Sapphire Village Condominium Owners

Association” and hiring a process server, Dorval has been unable

to locate the home addresses of Richard O’Dell, Mark Marolf,

Nora Ibrahim, Moussa Mustafa, Ellen Hansen, or James Koulouris.

There is no indication that Dorval has made any further attempts

to locate or serve these defendants.

     Dorval also asserted that he properly served Matthew Swope

on August 13, 2018. As evidence of service on Swope, Dorval

points to a proof of service docketed at ECF Number 134. That
Dorval v. Sapphire Village Condominium Owners Association, et al
Civ. No. 2018-29
ORDER
Page 4

document, filed on August 21, 2018, indicates that the process

server was unable to serve Matthew Swope.

     On March 28, 2019, Dorval moved for an entry of Default

against Matthew Swope. On July 2, 2019, the Magistrate Judge

denied that motion because there was no evidence in the record

that Matthew Swope had been properly served. The Magistrate

Judge ordered “that Dorval shall have until July 17, 2019, to

perfect service.” See ECF No. 895 at 6.

     On July 26, 2019, Dorval filed a proof of service for

Matthew Swope. In that document, the process server asserted

that on July 9, 2019, he “left the summons at [Matthew Swope]’s

residence or usual place of abode with . . . PATSY SWOPE, a

person of suitable age and discretion who resides there.” See

ECF No. 994.

                               II.   DISCUSSION

     Federal Rule of Civil Procedure 4 (“Rule 4”) outlines the

requirements for service of process. With respect to service on

an individual located in a judicial district of the United

States, Rule 4(e) provides that service may be made by

        (1)  following state law for serving a summons in an
             action   brought    in   courts    of   general
             jurisdiction in the state where the district
             court is located or where service is made; or
        (2) doing any of the following:
            (A) delivering a copy of the summons and of the
                complaint to the individual personally;
Dorval v. Sapphire Village Condominium Owners Association, et al
Civ. No. 2018-29
ORDER
Page 5

            (B) leaving a copy of each at the individual’s
                dwelling or usual place of abode with
                someone of suitable age and discretion who
                resides there; or
            (C) delivering a copy of each to an agent
                authorized by appointment or by law to
                receive service of process.

Fed. R. Civ. P. 4(e). With respect to service on a corporation,

partnership, or association located in a judicial district of

the United States, Rule 4(h) provides that service may be made

        (A) in the manner prescribed by Rule 4(e)(1) for serving an
            individual; or
        (B) by delivering a copy of the summons and of the complaint
            to an officer, a managing or general agent, or any
            other agent authorized by appointment or by law to
            receive service of process and—if the agent is one
            authorized by statute and the statute so requires—by
            also mailing a copy of each to the defendant . . . .

Fed. R. Civ. P. 4(h).

     Rule 4(m) dictates the timing of service. Rule 4(m)

provides:

        If a defendant is not served within 90 days after
        the complaint is filed, the court—on motion or on
        its own after notice to the plaintiff—must dismiss
        the action without prejudice against that defendant
        or order that service be made within a specified
        time. But if the plaintiff shows good cause for the
        failure, the court must extend the time for service
        for an appropriate period.

Fed. R. Civ. P. 4(m).

     Rule 4(l) governs proof of service. Rule 4(l) provides

that, “[u]nless service is waived, proof of service must be made

to the court. Except for service by a United States marshal or
Dorval v. Sapphire Village Condominium Owners Association, et al
Civ. No. 2018-29
ORDER
Page 6

deputy marshal, proof must be by the server's affidavit.” Fed.

R. Civ. P. 4(l)(1). The burden of proof to show that service is

sufficient is on the plaintiff. See Gottlieb v. Sandia Am.

Corp., 452 F.2d 510, 513-14 (3d Cir. 1971).

                                III. ANALYSIS

      Dorval has never served Richard O’Dell, Mark Marolf, Nora

Ibrahim, Moussa Mustafa, Ellen Hansen, or James Koulouris. The

record indicates that Matthew Swope was served on July 9, 2019--

413 days after Dorval filed his complaint. As such, Dorval has

failed to serve each of these defendants within 90 days of

filing his complaint, as required by Rule 4(m).

      The Court’s finding that Dorval failed to comply with Rule

4(m) does not necessarily require the Court to dismiss the

claims against the unserved defendants. Even after a district

court finds that the plaintiff failed to comply with Rule 4(m),

the

        District Court must extend the time for service . .
        . where a plaintiff demonstrates good cause for the
        failure to timely serve the defendant. Even if a
        plaintiff fails to show good cause, the District
        Court must still consider whether any additional
        factors warrant a discretionary extension of time.

Maltezos v. Giannakouros, 522 Fed. App’x 106, 108 (3d Cir. 2013)

(citations omitted).
Dorval v. Sapphire Village Condominium Owners Association, et al
Civ. No. 2018-29
ORDER
Page 7

     In determining whether good cause exists for an extension,

the Court considers (1) the reasonableness of the plaintiff’s

efforts to effect service; (2) prejudice to the defendant

because of untimely service; and (3) whether the plaintiff has

moved for an enlargement of time. See MCI Telecommunications

Corp. v. Teleconcepts, Inc., 71 F.3d 1086, 1097 (3d Cir. 1995).

Ultimately, good cause requires “a demonstration of good faith

on the part of the party seeking an enlargement and some

reasonable basis for noncompliance within the time specified in

the rules.” Id. (quoting Petrucelli v. Bohringer & Ratzinger,

GMBH, 46 F.3d 1298, 1312 (3d Cir.1995) (Becker, J., concurring

in part and dissenting in part)).

     With respect to Dorval’s efforts to effect service, Dorval

argues that he has made diligent efforts to serve the

defendants, including paying a “process service company” to

locate appropriate addresses for the defendants. Dorval does not

allege that any defendants have attempted to evade service.

Significantly, Dorval has had well over a year to properly serve

the defendants. Indeed, Dorval should be familiar with these

defendants, as he previously filed an action against the same

defendants in June of 2016. Dorval v. Sapphire Vill. Condo.

Ass'n, No. 2016-50, 2018 U.S. Dist. LEXIS 81287, at *2 (D.V.I.

May 15, 2018). That action was dismissed as to all but one
Dorval v. Sapphire Village Condominium Owners Association, et al
Civ. No. 2018-29
ORDER
Page 8

defendant for failure to comply with Rule 4(m). In any event,

the Court finds that Dorval’s efforts to effect service were not

reasonable.

     With respect to prejudice to the defendants, “justice . . .

requires that the merits of a particular dispute be placed

before the court in a timely fashion so that the defendant is

not forced to defend against stale claims.” McCurdy v. Am. Bd.

of Plastic Surgery, 157 F.3d 191, 196–97 (3d Cir. 1998). For

this reason, “[t]here comes a time when delay in proper service

is prejudicial to the opposing party. An elapse in time results

in witness unavailability, events forgotten and documentation

lost.” Okagbue-Ojekwe v. Fed. Bureau of Prisons, No. 03-CV-2035-

NLH-JS, 2010 WL 3947528, at *3 (D.N.J. Oct. 7, 2010).

     Dorval commenced this action over a year ago. Dorval began

litigating this cause of action over three years ago. In that

time, only Matthew Swope has been properly served, and he was

served for the first time 413 days after Dorval filed his

complaint in Civil Case Number 2018-29 and over three years

after he was first named as a defendant in Civil Case Number

2016-50. The Court finds that this period of time is extremely

prejudicial.

     Considering the third factor, the Court notes that Dorval

has filed two motions for an extension of time to serve. The
Dorval v. Sapphire Village Condominium Owners Association, et al
Civ. No. 2018-29
ORDER
Page 9

first motion for an extension was filed before the Rule 4(m)

90-day deadline expired. The second motion for an extension was

only filed after the Court’s show cause order on March 4, 2019,

over six months after the time to properly serve the defendants

expired. Further, Dorval’s latest motion for an extension does

not provide a satisfactory explanation for why the defendants

were not served in compliance with Rule 4(m).

     Considering the three factors together, the Court holds

that Dorval has not demonstrated good cause justifying an

extension of time to effect service.

     Although Dorval has failed to demonstrate good cause for

his failure to serve, this does not end the Court’s analysis. A

“district court must consider whether any other factors warrant

extending time even though good cause was not shown.” Petrucelli

v. Bohringer & Ratzinger, GMBH, 46 F.3d 1298, 1307 (3d Cir.

1995). In assessing whether the Court should grant a

discretionary extension, the Court must consider the following

factors:

        actual notice of the legal action; prejudice to the
        defendant; the statute of limitations on the
        underlying causes of action; the conduct of the
        defendant; and whether the plaintiff is represented
        by counsel, in addition to any other factor that may
        be relevant when deciding whether to grant an
        extension     or     dismiss      the     complaint.
Dorval v. Sapphire Village Condominium Owners Association, et al
Civ. No. 2018-29
ORDER
Page 10

Chiang v. U.S. Small Bus. Admin., 331 Fed. App'x 113, 116 (3d

Cir. 2009).

     The first factor the Court considers is actual notice. Id.

There is no indication in the record that Richard O’Dell, Mark

Marolf, Nora Ibrahim, Moussa Mustafa, Ellen Hansen, and James

Koulouris are aware of Dorval’s claims. With respect to these

defendants, the first factor weighs in favor of dismissal. As

for Matthew Swope, Dorval has provided some evidence that Swope

has notice of this action. Accordingly, this factor weights in

favor of an extension.

     Next, the Court considers whether granting an extension

would prejudice the defendants. See Chiang, 331 Fed. App’x at

116. As the Court observed above, the defendants have been

prejudiced in their ability to defend this case by the length of

time during which with these defendants have not received proper

service. Accordingly, this factor weighs in favor of dismissal.

     The third factor the Court considers is whether the statute

of limitations on the plaintiff’s claims have run. Dorval

asserts a multitude of tort claims arising out racial

discrimination Dorval alleges he has suffered at his residence,

including violations of the Fair Housing Act, violations of

Virgin Islands Civil Rights Act, private nuisance, and

intentional infliction of emotional distress. Dorval alleges
Dorval v. Sapphire Village Condominium Owners Association, et al
Civ. No. 2018-29
ORDER
Page 11

that this conduct is ongoing and the result of a conspiracy

designed to drive Dorval from his home. As such, the statutes of

limitations for Dorval’s claims are tolled by the “continuing

violations doctrine.” See, e.g., Cowell v. Palmer Twp., 263 F.3d

286, 292 (3d Cir. 2001); Brouillard v. DLJ Mortg. Capital, Inc.,

No. S.CT.CIV. 2014-0063, 2015 WL 6549224, at *4 (V.I. Oct. 28,

2015). Accordingly, this factor weighs in favor of dismissal.

     The fourth factor the Court considers is the behavior of

the defendants. See Chiang, 331 Fed. App’x, at 116. After

reviewing the record, this does not appear to be a case in which

the defendants were evasive or uncooperative. Cf. United States

v. Nuttall, 122 F.R.D. 163, 165 (D.Del.1988) (permitting

extension of time to serve when the defendant informed process

server that he was “not willing to make it easy,” “stated that

he would refuse service,” and could not be served at his

residence despite eighteen attempts). This factor, therefore,

favors dismissal.

     The fifth factor the Court considers is whether the

plaintiff was represented by counsel. See Chiang, 331 Fed. App’x

at 116. Dorval is a pro se litigant, and accordingly, this

factor favors him. However, Dorval has been litigating against

these defendants for over two years and has pursued claims in

several different actions in this Court. See, e.g., Dorval v.
Dorval v. Sapphire Village Condominium Owners Association, et al
Civ. No. 2018-29
ORDER
Page 12

Moe’s Fresh Market, et al., Civil Case No. 16-6 (D.V.I. July 18,

2016; Dorval v. Sessions, et al., Civil Case No. 17-37 (D.V.I.

May 30, 2017); Dorval v. Fitzsimmons, et al., Civil Case No. 18-

15 (D.V.I. March 5, 2018).

     In this light, Dorval is an experienced pro se litigant.

Under these circumstances, the Court finds the weight of the

fifth favor is diminished. See Snyder v. Swanson, 371 Fed. App’x

285, 287 (3d Cir. 2010) (noting that district court properly

accorded the fifth factor less weight because, “although [the

plaintiff] [wa]s proceeding pro se, by his own account, he [wa]s

an experienced litigant”).

     Considering these factors together, the Court does not

believe an extension of time to serve is appropriate at this

stage in these proceedings.

     The premises considered, it is hereby

     ORDERED that Dorval’s complaint is DISMISSED with respect

to Richard O’Dell, Mark Marolf, Nora Ibrahim, Moussa Mustafa,

Ellen Hansen, and James Koulouris; and it is further

     ORDERED that the deadline for service of process is

extended nunc pro tunc to July 9, 2019.



                                          S\
                                                Curtis V. Gómez
                                                District Judge
Dorval v. Sapphire Village Condominium Owners Association, et al
Civ. No. 2018-29
ORDER
Page 13
